 656DECISIONSOF NATIONALLABOR RELATIONS BOARDAppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with INTERNATIONAL MAILERSUNION AND INTERNATIONAL MAILERS UNION, LOCAL 141, as the exclusive rep-resentative of all the employees in the following appropriate bargaining unit :All employees in the mail room at the Times Publishing Company plant,Wichita Falls, Texas, excluding all supervisory employees and all other,employees.TIMES PUBLISHING COMPANY,Employer.Dated -----------------------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.PLASTIC MANUFACTURERES AND DESIGNERS CORP., D/B/A METAL TREAT-ING Co.'andUNITED STEELWORKERS OF AMERICA, CIO, PETITIONER.Case No. 35-RC-750.August 15,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G. Wilkerson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Indiana corporation, is engaged in the heattreating of metals and metal parts.The Employer commenced busi-ness on July 1, 1951, and during the succeeding 10-month period for,which figures were available at the time of the hearing, its purchasesamounted to $21,000, of which about 10 percent was obtained directlyand 50 percent indirectly from outside the State.During the sameperiod, the Employer's sales were about $67,450, of which $48,866represented sales to companies that were engaged in producing orhandling goods destined for shipment outside the State, or performing1The name of the Employerappears as amendedat the bearing.100 NLRB No. 105. PLASTIC MANUFACTURERS AND DESIGNERS CORP.657services outside the State in the value of $25,000 ormore per annum .2The Employer estimated at the hearing that for the months of Mayand June 1952, sales to firms of this type would total between $1,000and $1,500.The Board has determined that it will assert jurisdiction over thoseenterprises which ,affect commerce by virtue of the fact that theyfurnish goods or services necessary to the operations of other employersengaged in commerce, without regard to other factors, where suchgoods or services are valued at $50,000 per annum or more, and aresold to enterprises engaged in producing or handling goods destinedfor out-of-State shipment, or performing services outside the State,in the value of $25,000 per annum or more.3Accordingly, as theserequirements are met in the instant case,4 we find that the Employer'soperations affect commerce and that it would effectuate the purposesof that Act to assume jurisdiction in this case.s2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) ant Section 2 (6) and (7) of the Act.4.The parties agree that a production and maintenance unit, ex-cluding office and clerical employees, guards, professional employees,the admin. istrative assistant, and the general manager, is appropriate.Howe: er, there is disagreement as to the superintendent and the assist-ant s;ir c'rintendent whom the Employer would excludeas super-visors and the Petitioner would include as employees.The superintendent directs the Employer's first shift, which consistsof a truck driver and a laborer. In additio73, he gives instruction tothe two laborers on the second shift.The one laborer on the thirdshift is directed by the assistant superintendent.Both thesuperin-tendent and assistant superintendent work along with the laborers towhom they give technical avice.Although the Employer contends that the superintendent and theassistant superintendent have the power to make effective recommen-2Although it was stipulated that about$13,000 of the Employer's remaining businesswas with firms outside this category,another $5,000 of sales was made to companies aboutwhichthe record contains no commerce information.3Walter G.oBrix, Inc,96 NLRB 519 ;Hollow Tree Lumber Company,91 NLRB 635.4 As the Employer's estimate for the 2 months,May and June 1952, was given as between$1,000 and $1,500, we are adding the amount of$1,250 to $48,866, the total for the pre-ceding 10 months.Moreover,projection of the sales figures for the first 10 months, whichare indicative of the Employer'sminimum potential for the balance of the year,yields anannual total of about $58,640.SeeWalter G. Brix, Inc., supra.B The Employer contends,however, that two-thirds of its sales to customers,who them-selves annually do $25,000 or more business outside of the State,are of a nonrecurringnature, and that its sales for the forthcoming year will fall below the$50,000 minimumrequirement for the assertion of jurisdiction.As the Employer is a new enterprise with-out a fixed and long-established pattern of business,its contention is based on speculationand we therefore base our decision herein upon the activity of the Employer for the onlyperiod for which data nppear in the record.Stoll Lumber Company,96 NLRB 682.I 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDdations with regard to the status of employees, the record disclosesthat the general manager, who is in charge of the plant, interviewsrecommended applicants and makes decisions on the basis of hisobservations.It appears also that the general manager is sufficientlyfamiliar with the work of the small number of employees to makepersonnel changes on the basis of such knowledge.,Such suggestionsas are made by the superintendent and the assistant superintendentare therefore not effective recommendations within the meaning ofthe Act.,The record also indicates that the assignment of work bythe superintendent and the assistant superintendent is routine innature.Their direction of the other employees is of the limited typeusually exercised by experienced employees over those less skilled.8Moreover, a finding that they as well as the general manager and theadministrative assistant are supervisors would result in a ratio of foursupervisors to five employees, a very high supervisory ratio.9Ac-cordingly, we find that the superintendent and assistant superintend-ent are not supervisors within the meaning of the Act10 and we shallinclude them in the unit.We find that all production and maintenance ernpkqees at theEmployer's plant in Indianapolis, Indiana, including the superintend-ent and assistant superintendent, but excluding office and clericalemployees, guards, professional employees, administrative assistant,general manager, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication iii thisvolume.]-At least 30 percent of the general manager's time is spentIn the plant.And In hisabsence the administrative assistant conveys his instructions or those ofthe Employer'spresident to the superinterdent or "the man in charge."Emil Denemark,Inc., 97 NLRB 1107.Potash Corporation of America,97 NLRB 511 ;Geo. Knight hCo., 93 NLRB 1193.8 SeePotash Corporation of America, supra;andGeo. Knight el Co., supra,inwhich anInordinately high supervisory ratio was held to be a factor In determining whether or notsupervisory authority exists.11Titles as such cannot safely be used as a guide in uetermining supervisory status.+;lvewood's,92 NLRB 1114.MICHIGAN BAKERIES, INC.,andROBERT D.McPIIEE, PETITIONERandGENERAL TEAMSTERS UNION LOCALNo.406,INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, `VAREIIOUSEMEN AND HELPERS,FAMERICA, A. F. L.Case No. 7-RD-116.August 15, 195Decisionand Direction of ElectionUpon a petition for decertification duly filed, a hearing in this casewas held before Jerome H. Brooks, hearing officer.The hearingThe Employer's name appears as amended at the hearing.190 NLRB No. 106.